DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 16, 18, and 19 stand rejected under Section 112(b).  Claims 3 and 10-15 stand objected to for informalities.  The specification stands objected to.  Claims 1-3 and 5-10 stand allowed.  Claims 11-15 have been indicated as having allowable subject matter if the informalities were addressed.  Claims 16, 18, and 19 have been indicated as having allowable subject matter if the Section 112(b) rejections were addressed.
In an After Final response filed under the Office’s After Final Consideration Pilot program, applicants amended claims 3, 10, 11, and 16, and submitted an amendment to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objection: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted specification objection is withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.  Applicants amended claim 10 as the Office suggested.  However, upon further review, the Office has determined that the previous claim language—with one exception—was correct and necessary.  The exception is that it is the indicators that are arranged on the first surface, not the alignment marks, as claim 10 previously stated.  Otherwise there is no antecedent basis for “the indicators on the first surface” in line 5.  This is addressed in the Examiner’s Amendment, below. 
Section 112(b) rejections: Applicants’ amendments to claim 16 attempt to address the previously noted section 112(b) rejection and are accepted and entered.  The Examiner’s Amendment, below, addresses the rejection.  The Section 112(b) rejection is withdrawn.
The Office has reviewed the Second Office Action issued by the China National Intellectual Property Administration (CNIPA), dated Oct. 11, 2021, which cites Yang, U.S. Pat. Pub. No. 2015/0137102, as a basis for rejecting the claims presented to its office.  This Office has used this reference in rejecting claims, and having reviewed the CNIPA office action and evaluated the Yang reference in light of U.S. patent law, this Office maintains the allowability of the claims because Yang does not disclose the features that are the basis for allowance, and there is no reasonable basis that would support an obviousness rejection under U.S. patent law.
Updated searches yielded no further references that anticipate or render obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-3, 5-16, 18, and 19 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Ms. Arimi Yamada, on Tuesday, December 7, 2021.
After the Nov. 29, 2021 amendment is entered, the application has been amended as follows: 
Claim 10, line 1: After “wherein” on line 1, add “the indicators are arranged on the first surface;”.
Claim 16, line 13: Delete “at least”.

Reasons for Allowance
Claims 1-3, 5-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a distance between any two neighboring alignment marks is constant”, in combination with the remaining limitations of the claim.
With regard to claims 2, 3, and 5-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “first alignment marks arranged along one side of the flexible substrate; a resin film connected on the first surface, and second alignment marks arranged along one side of the resin film, wherein the first alignment marks and the second alignment marks are arranged on a same straight line and are 
With regard to claims 12-15: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “each of the second alignment marks has a different shape”, in combination with the remaining limitations of the claim.
With regard to claims 18 and 19: The claims have been found allowable due to their dependency from claim 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/           Primary Examiner, Art Unit 2897